EXHIBIT D
Capella Photonics, Inc. v. Cisco Systems, Inc., 711 Fed.Appx. 642 (2018)




                                                                   Sarah J. Guske, Baker Botts LLP, San Francisco, CA, argued
                   711 Fed.Appx. 642                               for appellee Cisco Systems, Inc. Also represented by Wayne
             This case was not selected for                        O. Stacy, Dallas, TX.
        publication in West's Federal Reporter.
      See Fed. Rule of Appellate Procedure 32.1                    Nathaniel T. Browand, Milbank, Tweed, Hadley & McCloy,
        generally governing citation of judicial                   LLP, New York, NY, argued for appellee Fujitsu Network
       decisions issued on or after Jan. 1, 2007.                  Communications, Inc. Also represented by Christopher James
     See also U.S.Ct. of App. Fed. Cir. Rule 32.1.                 Gaspar; Mark C. Scarsi, Los Angeles, CA.
    United States Court of Appeals, Federal Circuit.
                                                                   Joel Sayres, Faegre Baker Daniels LLP, Denver, CO, argued
        CAPELLA PHOTONICS, INC., Appellant                         for appellees Lumentum Holdings, Inc., Lumentum Inc.,
                           v.                                      Lumentum Operations, LLC. Also represented by Kenneth
      CISCO SYSTEMS, INC., Ciena Corporation,                      Liebman, Minneapolis, MN.
        Coriant Operations, Inc., Coriant (USA)
                                                                   Matthew J. Moore, Latham & Watkins LLP, Washington,
        Inc., Fujitsu Network Communications,
                                                                   DC, for appellee Ciena Corporation. Also represented by
      Inc., Lumentum Holdings, Inc., Lumentum                      Chi Cheung, Clement J. Naples, New York, NY; Robert
      Inc., Lumentum Operations, LLC, Appellees                    Steinberg, Los Angeles, CA.

            2016-2394, 2016-2395, 2017-1105,                       Jonathan Pieter Van Es, Banner & Witcoff, Ltd., Chicago,
             2017-1106, 2017-1107, 2017-1108                       IL, for appellees Coriant Operations, Inc., Coriant (USA)
                            |                                      Inc. Also represented by Thomas Kent Pratt; Michael Steven
                    February 12, 2018                              Cuviello, Washington, DC.

Appeals from the United States Patent and                          (Dyk, O’Malley, and Hughes, Circuit Judges).
Trademark Office, Patent Trial and Appeal Board in
Nos. IPR2014-01166, IPR2014-01276, IPR2015-00726,
IPR2015-00727,     IPR2015-00731,     IPR2015-00739,                                       JUDGMENT
IPR2015-00816,     IPR2015-00894,     IPR2015-01958,
IPR2015-01961, IPR2015-01969, IPR2015-01971.                       Per Curiam

Attorneys and Law Firms                                            *643 THIS CAUSE having been heard and considered, it is
                                                                   ORDERED and ADJUDGED:
Robert Greene Sterne, Sterne Kessler Goldstein & Fox,
PLLC, Washington, DC, argued for appellant. Also                   AFFIRMED. See Fed. Cir. R. 36.
represented by Tyler Dutton, Jason Daniel Eisenberg, Deirdre
M. Wells.
                                                                   All Citations

                                                                   711 Fed.Appx. 642

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
